DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the phrase “a top surface of the cushion at least partially facing an aircraft seat” which renders the claim indefinite because it is not possible to ascertain if the “aircraft seat” is being positively claimed.  As best understood the claim is not positively claiming the aircraft seat.  Claims 2-9 and 18 are rejected as being dependent on claim 1 and therefore containing the same defect.
Claims 10, 11 and 13-15 recite in their preambles the subcombination of a “dynamic electro-mechanical ottoman” that is inconsistent with the bodies of the claims that recite limitations directed to the combination of the dynamic electro-mechanical ottoman and an aircraft seat. This inconsistency presents the question as to whether the claims recite a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because an aircraft seat is not an inherent component of the dynamic electro-mechanical ottoman. Claims 12, 16 and 17 are rejected as being dependent on claims 11 and 15 respectively and therefore containing the same defect. 
Claim 20 contains the phrase “a top surface of the cushion at least partially facing a seat” which renders the claim indefinite because it is not possible to ascertain if the “seat” is being positively claimed.  As best understood the claim is not positively claiming the aircraft seat.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Bowen (US Publication Number 20080143137).
Regarding claim 1, Bowen discloses a dynamic electro-mechanical ottoman (Figure 1 element 1 and Figures 6 and 7) for an aircraft, comprising: a rail assembly comprising: one or more rails (Figure 2 element 9); and one or more actuatable tracks coupled to the one or more rails (Figure 2 elements 10); and a cushion assembly (Figure 1 element 3) translatable via the one or more actuatable tracks between a first translation position and a second translation position (Figures 4, 6 and 7), the cushion assembly comprising: one or more cross plates coupled to the one or more actuatable tracks (Figure 1 element 2); a pivot shaft coupled to the one or more cross plates (Figure 2 element 6); and a cushion sub-assembly comprising: one or more support plates coupled to the pivot shaft (Figure 2 element 4); and a cushion (Paragraph 14) coupled to the one or more support plates, the cushion sub-assembly rotatable about an axis through the pivot shaft between a first rotation position and a second rotation position, a top surface of the cushion at least partially facing an aircraft seat when the cushion sub-assembly is in the second rotation position (Figures 2, 4, 6 and 7).  The examiner notes the claims do not provide any limitation that distinguish an “aircraft seat” from any given seat.
Regarding claim 18, Bowen discloses the above dynamic electro-mechanical ottoman the cushion assembly being translatable between the second translation position and the first translation position via a force applied to the top surface of the cushion assembly (Figures 6 and 7).  The examiner notes that the claim does not require that the cushion actually be translated via this force or provide a limit on the force that can be applied, but merely requires that the cushion assembly be capable of being moved in such a manner.  As a large enough force will overcome any resistance provided the motor of Bowen, the cushion assembly of Bowen meets this limitation.
Regarding claim 19, Bowen discloses passenger compartment for an aircraft (Figures 6 and 7), comprising: an aircraft seat (Figures 6 and 7 unlabeled aircraft seat); and a dynamic electro-mechanical ottoman (Figure 1 element 1 and Figures 6 and 7) for an aircraft, comprising: a rail assembly comprising: one or more rails (Figure 2 element 9); and one or more actuatable tracks coupled to the one or more rails (Figure 2 elements 10); and a cushion assembly (Figure 1 element 3) translatable via the one or more actuatable tracks between a first translation position and a second translation position (Figures 4, 6 and 7), the cushion assembly comprising: one or more cross plates coupled to the one or more actuatable tracks (Figure 1 element 2); a pivot shaft coupled to the one or more cross plates (Figure 2 element 6); and a cushion sub-assembly comprising: one or more support plates coupled to the pivot shaft (Figure 2 element 4); and a cushion (Paragraph 14) coupled to the one or more support plates, the cushion sub-assembly rotatable about an axis through the pivot shaft between a first rotation position and a second rotation position, a top surface of the cushion at least partially facing the aircraft seat when the cushion sub-assembly is in the second rotation position (Figures 2, 4, 6 and 7).  The examiner notes the claims do not provide any limitation that distinguish an “aircraft seat” from any given seat.
Regarding claim 20, Bowen discloses a dynamic electro-mechanical ottoman (Figure 1 element 1 and Figures 6 and 7) for an aircraft, comprising: a rail assembly comprising: one or more rails (Figure 2 element 9); and one or more actuatable tracks coupled to the one or more rails (Figure 2 elements 10); and a cushion assembly (Figure 1 element 3) translatable via the one or more actuatable tracks between a first translation position and a second translation position (Figures 4, 6 and 7), the cushion assembly comprising: one or more cross plates coupled to the one or more actuatable tracks (Figure 1 element 2); a pivot shaft coupled to the one or more cross plates (Figure 2 element 6); and a cushion sub-assembly comprising: one or more support plates coupled to the pivot shaft (Figure 2 element 4); and a cushion (Paragraph 14) coupled to the one or more support plates, the cushion sub-assembly rotatable about an axis through the pivot shaft between a first rotation position and a second rotation position, a top surface of the cushion at least partially facing a seat when the cushion sub-assembly is in the second rotation position (Figures 2, 4, 6 and 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claim 1 above, and further in view of Kigoshi et al. (hereinafter Kigoshi, US Publication Number 20210214088).
Regarding claim 2, Bowen discloses the above dynamic electro-mechanical ottoman but fails to teach of a handle a claimed.
However, Kigoshi discloses a similar ottoman (Figure 16 element 50b) that is movable via a handle (Figure 16 element 51).
Regarding claim 2, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic electro-mechanical ottoman of Bowen with the handle of Kigoshi for the predictable result of positioning the ottoman (Kigoshi, Paragraph 105).
Regarding claim 3, Bowen as modified by Kigoshi discloses the above dynamic electro-mechanical ottoman the cushion sub- assembly further comprising: one or more actuation devices configured to assist the cushion sub- assembly during rotation about the axis through the pivot shaft between the first rotation position and the second rotation position when the handle is depressed (Paragraph 14).
Regarding claim 4, Bowen as modified by Kigoshi discloses the above dynamic electro-mechanical ottoman except for having an actuator configured to prevent the cushion sub-assembly from rotating as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second actuate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The would provide for the predictable result of preventing injuries to users.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen as applied to claim 1 above, and further in view of Beroth (US Patent Number 352309).
Regarding claim 5, Bowen discloses the above dynamic electro-mechanical ottoman, but is silent as to how the ottoman is controlled.
However, Beroth discloses a similar ottoman (Figure 2 element 30) that has a rail assembly (Figure 2 element 32) and a cushion assembly (Figure 2 element 36) communicatively coupled to a passenger control unit (Column 4 lines 8-22).
Regarding claim 5, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify dynamic electro-mechanical ottoman of Bowen with the passenger control unit of Beroth for the predictable result of allowing the user to control the position of the ottoman (Beroth, Column 4 lines 16-22).
 Regarding claim 6, Bowen as modified by Beroth discloses the above dynamic electro-mechanical ottoman the cushion assembly translatable between the first translation position and the second translation position when a switch on the passenger control unit is depressed (Bowen, Figures 6 and 7, Paragraph 15).  The examiner notes that the claim does not require the ottoman to move when the switch is depressed, but merely that it be capable of translating.
 Regarding claim 7, Bowen as modified by Beroth discloses the above dynamic electro-mechanical ottoman the rail assembly further comprising: one or more actuation devices configured to assist the cushion assembly during translation between the first translation position and the second translation position when the switch on the passenger control unit is depressed (Bowen, Paragraph 15).
Regarding claim 8, Bowen as modified by Beroth discloses the above dynamic electro-mechanical ottoman the rail assembly further comprising: one or more actuators configured to prevent the cushion assembly from translating between the first translation position and the second translation position when the switch on the passenger control unit is not depressed (Bowen, Paragraph 15).
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen as modified by Beroth as applied to claim 5 above, and further in view of Goldenberg et al. (hereinafter Goldenberg, US Patent Number 6636197).
Regarding claim 9, Bowen as modified by Beroth discloses the above dynamic electro-mechanical ottoman with a passenger control unit (Beroth, Column 4 lines 8-22), but fail to teach explicitly of a couple controller as claimed.
However, Goldenberg discloses a similar passenger control unit (Figure 1 element 12) with a controller configured as claimed (Figure 3 element 220) and comprising one or more processors and memory (Figure 3 elements 202, 206 and 224 and Figure 6) configured to store one or more sets of program instructions, the one or more processors being configured to execute the one or more sets of program instructions.
Regarding claim 9, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic electro-mechanical ottoman of Bowen as modified by Beroth with the passenger control unit of Goldenberg for the predictable result of providing feedback to the user of the dynamic electro-mechanical ottoman.
Regarding claim 10, Bowen as modified by Beroth and Goldenberg discloses the above dynamic electro-mechanical ottoman the controller configured to transmit the one or more signals received from the passenger control unit to at least one of the aircraft seat, the rail assembly, or the cushion assembly (Goldenberg, Figures 1 and 3). The examiner notes that the claim does not require the controller to actually transmit signals to the claimed elements, but merely that it be capable of transmitting signals to the claimed elements.
Regarding claim 11, Bowen as modified by Beroth and Goldenberg discloses the above dynamic electro-mechanical ottoman the aircraft seat being translatable between a first seat translation position and a second seat translation position when a switch on the passenger control unit is toggled, the aircraft seat being rotatable between a first seat rotation position and a second seat rotation position when a switch on the passenger control unit is depressed (Beroth, Figures 1, 2, 4 and 6, Column 4 lines 8-22). The examiner notes that the claim does not require the aircraft seat to actually translate when the control unit is manipulated as claimed, but merely that it be capable of translating regardless of the specific input.
Regarding claim 12, Bowen as modified by Beroth and Goldenberg discloses the above dynamic electro-mechanical ottoman the first rotation position of the cushion assembly comprising a bed position (Bowen, Figure 7 and Beroth, Figure 6), the second rotation position of the cushion assembly comprising a footrest position (Bowen, Figure 6 and Beroth, Figure 2).
Regarding claim 13, Bowen as modified by Beroth and Goldenberg discloses the above dynamic electro-mechanical ottoman the first translation position of the cushion assembly comprising a fore position away from the aircraft seat (Bowen, Figures 4 and 6 and Beroth, Figure 3), the second translation position of the cushion assembly comprising an aft position toward the aircraft seat (Bowen, Figures 4 and 7 and Beroth, Figure 7).
Regarding claim 14, Bowen as modified by Beroth and Goldenberg discloses the above dynamic electro-mechanical ottoman the first seat rotation position comprising a lay-flat position, the second seat rotation position comprising an upright position or a reclined position (Beroth, Figures 6 and 2 respectively).
Regarding claim 15, Bowen as modified by Beroth and Goldenberg discloses the above dynamic electro-mechanical ottoman the aircraft seat comprising a seat back cushion and a seat cushion (Bowen, Figures 6 and 7 unlabeled seat back cushion and seat cushion and Beroth, Figure 1 elements 20 and 22 respectively), the seat back cushion, the seat cushion, and the cushion configured to form a sleeping surface when the aircraft seat is in the lay-flat position and the cushion assembly is in the bed position and the fore position (Beroth, Figure 6 and 2 respectively).
Regarding claim 16, Bowen as modified by Beroth and Goldenberg discloses the above dynamic electro-mechanical ottoman the cushion assembly configured to translate into the fore position and rotate into the bed position when the aircraft seat rotates into the lay-flat position (Beroth, Figures 1, 2, 4 and 6). The examiner notes that the claim does not require the ottoman to move as claimed, but merely that it be capable of moving in such a manner.
Regarding claim 17, Bowen as modified by Beroth and Goldenberg discloses the above dynamic electro-mechanical ottoman the controller configured to cause the cushion assembly to translate into the fore position and rotate into the bed position when the aircraft seat rotates into the lay-flat position (Beroth, Figures 1, 2, 4 and 6, Column 4 lines 4-22). The examiner notes that the claim does not require that the controller to move the ottoman as claimed, but merely that it be capable of moving the ottoman in such a manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/            Primary Examiner, Art Unit 3644